Mr. Justice Brown delivered the opinion of the court. There is no essential difference between this case and Harry W. Kinney v. Caledonian Insurance Company, No. 14444, ante, p. 256. We refer to the opinion in that case and to the opinion in Kinney v. Rochester German Insurance Company, 141 Ill. App. 543, for the reasons which compel us in this ease to reverse the judgment of the Municipal Court and to render judgment in this, court in favor of the plaintiff (appellant) against the defendant (appellee) for $997.50, with interest thereon at the rate of five per cent per annum from February 18, 1907. Reversed and judgment here.